— In an action to recover damages for personal injuries, etc., the defendant Jamaica Hospital Medical Center appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Weiss, J.), dated October 9, 2007, as denied that branch of its motion which was for summary judgment dismissing the cause of action premised upon negligent maintenance, operation, and control of its premises insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
‘[T]he proponent of a summary judgment motion must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986], citing Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Here, the defendant failed to make such a showing, requiring the denial of the motion, regardless of the sufficiency of the opposing papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]).
We have not considered the plaintiffs’ contention that the Supreme Court erred in dismissing the cause of action grounded on vicarious liability, as the plaintiffs failed to cross-appeal from the Supreme Court’s order (see generally Hecht v City of New York, 60 NY2d 57 [1983]). Skelos, J.P., Ritter, Garni and Dickerson, JJ., concur. [See 2007 NY Slip Op 33404(U).]